Birns, J.,
dissents in part in a memorandum, as follows: I dissent from the majority insofar as it finds that a factual question is presented as to whether Gola was aware that the premises were vacant (unoccupied) for a period of 60 or more consecutive days at the time of the fire. To raise the purported issue defendant-respondent offers the affidavits of the counsel for defendant-respondent and an investigator retained after the fire. These affidavits contain no more than speculation and conjecture that Gola had knowledge of the vacancy. Essentially, the affirmation of counsel consists of argument and unsubstantiated references. The affidavit of the investigator alleges that he sought information from the owners of the property and from the last tenant therein, but was unsuccessful. Nothing is presented in these affidavits or in the extensive examinations before trial of the mortgagees to demonstrate the length of time during which the premises were vacant or that Gola had such knowledge, nor is Gola’s proximity to the insured premises sufficient to raise such factual issue. The meagre presentation found in the record before this court should not defeat summary judgment in favor of Gola. Resettled order signed and filed.